ORDER

PER CURIAM.
Defendant appeals his conviction by a jury for first degree sexual assault, § 566.100, RSMo Supp.1994. He was sentenced in accord with the jury’s assessment to five years’ imprisonment. He also appeals from the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
We have reviewed the record and find the claims of error to be without merit. Defendant does not address any points on appeal to the denial of his Rule 29.15 motion and that appeal is considered abandoned. State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information *643only, setting forth the reasons for this order pursuant to Rule 30.25(b) and 84.16(b).